Greenblott, J. P. (dissenting).
We dissent. A majority of the board found that death resulted from a personal activity and was not incidental to decedent’s employment. There is no question that the Christmas party on the employer’s premises at which the employer supplied the intoxicants and the food, was connected with the employment.
In order for the board to find that decedent’s death was a result of a purely personal act, it must first be able to exclude the hypothesis that the accident arose out of and in the. course of the employment. Where an employer sponsors an on-premises social affair during working hours at which employee attendance *351is encouraged and expected, injuries suffered at such affairs are generally compensable (see Matter of Tedesco v. General Elec. Go., 305 1ST. T. 544, 550). If the employer goes further and provides intoxicants, ‘ ‘ the case has a large head start toward compensability. * * * The nature of office parties being what it is, the causal contribution of * * * drinking to the injurious episodes has been cited as a special link to the employment ”. (1 Larson, Workmen’s Compensation Law, § 22.23.) In the ease at bar, the employer furnished the alcohol and food at the party for the purpose of improving employer-employee relations. In so doing, the employer thus created a situation in which the drinking was clearly employment-related rather than personal, and having created the risk, the employer should be held responsible for the consequences. (See Larson, Intoxication as a Defense in Workmen’s Compensation, 59 Cornell L. Rev. 398, 415, where it is suggested that an employer may be estopped to assert a defense based on intoxication where he has helped to cause the episode.)
This is not to say that an employee’s mere presence at an office party gives him license to abandon any concern for Ms personal well-being. Thus, where there is uncontradicted evidence of an employee’s expressed intent to drink to a state of unconsciousness, it has been held that such drinking is purely personal (Matter of Herman, v. Greenpoint Barrel & Drum Reconditioning Co., 9 A D 2d 572). Here, however, the opportunity to drink was created by the employment, and wMle there is some testimony that decedent drank more liquor than other employees, there is no evidence that his conscious design was to drink to unconsciousness. The unfortunate fact that he may not have been able to hold his liquor as well as other employees, and reacted in an antisocial manner, is insufficient basis for finding that the consumption of liquor supplied by the employer was purely personal.
Furthermore, all of the doctors who testified agreed that decedent’s death was not caused solely by intoxication, and that the cause of death was due, at least in part, to exposure to the elements and asphyxiation. The asphyxiation resulted when decedent choked on his own vomitus, caused by gastroenteritis. More significantly, the exposure resulted when decedent’s coemployees removed him from the employer’s premises and callously left him sitting, in a semistuporous state, on the steps of the employer’s premises, in subfreezing weather. Where one of the causes contributing to death was affirmatively activated by acts of coemployees, it cannot be said that decedent’s death *352resulted from personal acts. Moreover, it would be inconsistent to permit a finding that the decedent was “ in a drunken stupor ” and thus unaible to walk, as noted by the majority, and yet accept ■ the excuse that he had refused aid and indicated he would walk home, which implies sufficient presence of mind to make such a decision.
The decision should be reversed.
Kane and Main, JJ., concur with Reynolds, J.; Greenblott, J. P., and Cooke, J., dissent and vote to reverse in an opinion by Greenblott, J. P.
Decision affirmed, without costs.